DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “computer vision device” included in claim 1, must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
The reference characters "204" and "301" have both been used to designate the “thermal ring.”
  The reference characters "202" and "401" have both been used to designate the “light sources.”
The reference characters "303" and "405" have both been used to designate the “malignant lesion.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because it exceeds 150 words in length. Additionally, the abstract of the disclosure is objected to because it includes the implied phrase “This invention relates to.”  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informality:
Page 5, uses the phrase “Tylor expansion of eq. (4)” it is recommended this be rewritten to say “Taylor expansion of eq. (4).”  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification fails to include the phrase, “an opaque tubular profile” found in Claim 1. For the purposes of this examination “an opaque tubular profile” will be interpreted as corresponding to the “opaque cylindrical element 201” provided for on page 11 of the specification and in figures 2A and 2B of the drawings as indicated by reference character 201.
Claim Objections
Claim 1, 3-5, and 8 are objected to because of the following informalities: 
Claim 1 uses the phrase, “wavelengths 0.3-1.3um” it is suggested this be rewritten to say “wavelengths 0.3-1.3µm
Claim 4, which uses the phrase, “wherein said tissue includes: skin, nail, breast, testicle.” It is suggested this be rewritten to say “wherein said tissue includes: skin, nail, breast, or testicle.” 
Claim 5 uses the phrase, “temperature gradient including as a function of time” it is suggested this be rewritten to say “temperature gradient as a function of time.”
Claim 5 uses the phrase, “analyzing the light propagation wavefront for detecting irregularities” it is suggested this be rewritten to say “analyzing the light propagation wavefront for irregularities.”
Claim 8, which uses the phrase, “wherein said tissue includes: skin, nail, breast, testicle.” It is suggested this be rewritten to say “wherein said tissue includes: skin, nail, breast, or testicle.” 
The use of functional phrasing found numerous times throughout the set of claims. For example, claim 1 uses the phrase “a thermoelectric ring having an orifice on its center placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area” and the phrase “a temperature detecting device to observe the temperature and temperature gradient as a function of time” and claim 3 uses the phrase “a camera capable of shifting its focus.” It is suggested that these limitations and all other uses of functional language be rewritten to use “configured to” language instead. For example, claim 1 can be rewritten to say “a thermoelectric ring having an orifice on its center placed upon a skin lesion configured to heat or cool the surrounding of a suspected tissue area” and “a temperature detecting device configured to observe the temperature and configured to shift its focus.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are found in: 
Claim 1 which uses the phrase “a computer vision device to analyze and compare information from said cameras and temperature detecting device” which is being interpreted under the provisions of 35 U.S.C. 112(f) because this limitation uses the nonce term “a computer vision device.” This nonce term is then modified by 
Claim 1 which uses the phrase “a temperature detecting device to observe the temperature” which is being interpreted under the provisions of 35 U.S.C. 112(f) because this limitation uses the nonce term “a temperature detecting device.” This nonce term is then modified by the functional language “to observe the temperature and temperature gradient as a function of time” without modification by sufficient structure, material, or acts for performing the claimed function.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 provides for “a computer vision device” which, as described above, is being interpreted under 35 U.S.C. 112(f), and which has insufficient disclosure for a person having ordinary skill in the art to reasonably conclude that the Applicant had possession of the “computer vision device” at the date of filing. This is because the figures fail to provide a “computer vision device” or something which can perform the function of analyzing and comparing information from the cameras and temperature detecting devices. Furthermore, the specification merely provides for a generic “processor” on page 10 which can “analyze the information that will be received from the dual wavelengths camera or the two cameras.” This description is insufficient for a person having ordinary skill in the art to reasonably conclude that the Applicant had possession of the “computer vision device” capable of performing the function of analyzing and comparing information from the cameras and temperature detecting devices at the date of filing and therefore renders claim 1 rejected under 35 U.S.C. 112(a).
	Claims 2-4 depend from claim 1 and are consequently rejected under 35 U.S.C 112(a) for the reasons discussed above.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 depend from claim 1 and are consequently rejected under 35 U.S.C 112(b) for the reasons discussed above. Additionally, claim 4 recites the limitation "the measured properties" and there is insufficient antecedent basis for this limitation in the claim.
Claims 5-8 provide for a “method and apparatus” which renders them indefinite to a person having ordinary skill in the art because it is unclear as to which statutory class these claims belong. Furthermore, claim 5 is indefinite to a person having ordinary skill in the art because of its recitation of the limitation which provides for, “each said light source as it propagates by diffusion.” This renders claim 5 indefinite to a person having ordinary skill in the art because the word “it” is not clearly defined in this context. Additionally, claim 7 recites the limitation "wherein the pictures are taken" and there is insufficient antecedent basis for “the pictures” in this limitation in the claim. Finally, claim 8 recites the limitation "the measured properties" and there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Chachisvilis (US 2018/0146866 A1).
	Regarding claim 1, a combination of embodiments taught within Chachisvilis teach a medical screening device for skin screening (See Chachisvilis: Abs. (providing, "a device for diagnostic of skin cancer")) by obtaining blood flow perfusion (See Chachisvilis: Para. 0002 (clarifying that the, "field of the invention generally relates to the use of spatially resolved measurement of cutaneous blood flow, including … perfusion for use in the detection of skin cancer and other mammalian disease states") and Para. 0094 (stating that exemplary, "elements of a blood perfusion device are described")) and diffusion properties of a tissue (See Chachisvilis: Para. 0018 (clarifying that one measurement of the device may include, "the depth of skin capillary or vascular measurement provided by such contact is effectively limited to the skin capillary bed by the spacing of discrete sensing elements and measurement area. These dimensions are such that skin blood measurements occur at a depth and region of the skin tissue effectively undergoing blood oxygen exchange with surrounding tissues")) comprising: … a temperature detecting device to observe the temperature and temperature gradient as a function of time (See Chachisvilis: Para. 0140 (stating that, "both signal emitters and receivers are located at the distance from the skin surface providing means to perform measurements of photonic energy reflected from skin; furthermore in the reflectance configuration the use of photonic energy at different wavelengths is desired, thereby providing means for ratiometric determination of time-dependent changes in an effective skin color in response to ... temperature induced perturbation of skin surface. Skin color changes are one of the indices sensitive to changes in skin capillary density and blood flow"), Para. 0147 (acknowledging that signals, "associated with temperature may serve as additional metrics regarding the physiological status of the measured region … [and] the use of a temperature sensor, e.g., a thermocouple, positioned on the sensor head to contact the skin may provide data"), and Para. 0155 (providing that generally the, "electrical components may govern ... the activation of one or more sensors useful for the determination of blood flow at one or more time points")); a ring of lights to be applied around a suspect tissue area surface (See Chachisvilis: Para. 0143 (clarifying that arrangements of, "photonic signal emitters and receivers may include ... a plurality of receivers to a single emitter or the converse ... [and further that] varying numbers and arrangements of receivers and emitters may be employed in a pairwise or non-pairwise fashion or organization"); Fig. 6b, Ref. Chars. 602 and 603); an opaque tubular profile to be applied on skin surface (See Chachisvilis: Para. 0141 (providing that, with respect to Fig. 5 and in, "general an opaque or material that does not result in significant transference of photonic energies or fluorescence in response to photonic energies employed is desired to comprise the structural aspects of the sensor head ... [likewise] sections of the outer member and sections of the inner member are generally preferred not to be constructed of materials that transmit photonic energies in the utilized frequencies nor fluoresce in the utilized frequencies, if these sections of these components may be within the photonic path or otherwise interact with the photonic signals")) concentric to said ring of lights (See Chachisvilis: Fig. 6 (showing the cylindrical shape of the inner member 601) and Fig. 2 (showing an exemplary embodiment having a concentric relationship between an inner member 210 and an outer member 220)) allow light to penetrate only through the tissue (See Chachisvilis: Para. 0141 (clarifying that the material used in the structural aspects of the sensor head, "is needed to enable spatial resolution of the measurement so that photonic detectors detect light from only a small area of the skin")), and therefore substantially what is taught by claim 1. 
However, this combination of embodiments taught within Chachisvilis fails to teach wherein … a thermoelectric ring having an orifice on its center placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area. 
Nevertheless, another combination of embodiments disclosed within Chachisvilis teaches wherein a thermoelectric (See Chachisvilis: Para. 0148 (providing that, "a component such as a Peltier thermoelectric cooler may be incorporated into the device")) ring having an orifice on its center placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area (See Chachisvilis: Para. 0148 (providing that to, "chill the skin region, a component such as a Peltier thermoelectric cooler may be incorporated into the device") and Para. 0149 (clarifying that, "heating the measurement region can also provide additional information disease status in the region of interest")).
	The multiple embodiments taught by Chachisvilis are considered to be analogous to the claimed invention because they are in the same field of skin cancer diagnostic 
	Regarding claim 2, a combination of embodiments taught within Chachisvilis teaches the device of claim 1 (See above discussion), and therefore substantially what is taught by claim 2. Furthermore, a combination of embodiments taught within Chachisvilis teaches wherein the temperature detecting device is a thermal camera (See Chachisvilis: Para. 0126 (providing that, "photonic energies responsive to blood components other than those in the visible wavelengths may also be employed. Such energies may include near infrared, mid-range infrared or ultraviolet") and Para. 0133 (stating that other, "forms of detectors are conceivable ... and the scope of the methods and devices disclosed herein are not constrained to any one type of photonic energy detector")).
	Regarding claim 3, a combination of embodiments taught within Chachisvilis teaches the device of claim 1 (See above discussion), and therefore substantially what is taught by claim 3. Furthermore, a combination of embodiments taught within Chachisvilis teaches further compromising a camera capable of shifting its focus for different depths within the tissue (See Chachisvilis: Para. 0143 (clarifying that, "varying numbers and arrangements of receivers and emitters may be employed in a pairwise or non-pairwise fashion or organization. Such arrangements may serve to increase the sensitivity of the device and thereby enable a reduced power of photonic energy to be employed, which in turn may further restrict the measured region to the skin vasculature rather than deeper tissues ... These arrays may serve to provide a two dimensional map of a skin region blood flow. In such instances, various spatial combinations of emitters and receivers may be employed sequentially to provide insight into overall blood vessel arrangement, density and depth and enable simultaneous measurement-based comparison of a lesion area and a healthy surrounding tissue") and Para. 0181 (providing that it is, "a desired feature of the methods and devices disclosed herein to use different wavelengths of light to probe and enable characterization of vascularity at different depths in the tissue")).
(See above discussion), and therefore substantially what is taught by claim 4. Furthermore, a combination of embodiments taught within Chachisvilis teaches wherein said tissue includes: skin, nail, breast, testicle (See Chachisvilis: Abs. (providing, "a device for diagnostic of skin cancer")), and the measured properties are related to density (See Chachisvilis: Para. 0124 (explaining that, "different wavelengths may be selected to enable various depths of measurement, i.e., certain frequencies penetrating to deeper tissue regions than others, to enable a three dimensional interpretation of capillary perfusion and density")), absorbance (See Chachisvilis: Para. 0170 (clarifying that, "chromophores [are] present within the blood. These chromophores absorb, at least in part, the applied photonic energy. When the chromophores in blood, e.g., hemoglobin, are absent, i.e., removed by the blood pressure, more of the applied signal is therefore transmitted via scattering through the skin tissue. When there is more blood in the tissue, less of the signal is transmitted") and Para. 0115 (stating that, "[p]hotonic energies so delivered may scatter and be absorbed in region ... [and subsequently a] portion of these energies may ... [convey] these photonic signals to one or more photodetectors located elsewhere in the device")) and scattering (See Chachisvilis: Para. 0125 (providing that, "sensing at different wavelengths can be used to implement ratiometric detection to facilitate separation of contributions from light scattering by the tissue") and Para. 0170 (clarifying that, "chromophores [are] present within the blood. These chromophores absorb, at least in part, the applied photonic energy. When the chromophores in blood, e.g., hemoglobin, are absent, i.e., removed by the blood pressure, more of the applied signal is therefore transmitted via scattering through the skin tissue. When there is more blood in the tissue, less of the signal is transmitted")), blood content (See Chachisvilis: Para. 0121 (providing that following, "interaction with one or more body tissues, structures and/or chemical components, a portion of the non-absorbed energy may then be radiated back from the body region to be received by a receiver on the device. The resultant data may then be analyzed for signals associated with one or more components of blood, e.g., hemoglobin, or blood vessels, associated with capillary blood perfusion")) and heat generation of the tissue (See Chachisvilis: Para. 0147 (stating that signals, "associated with temperature may serve as additional metrics regarding the physiological status of the measured region. For example, it is well known that blood flow to the skin surface may be significantly lessened by cold temperatures due to vasoconstriction. Conversely, blood flow to the skin may be significantly enhanced in those scenarios where the body or regions of the body are attempting to shed heat, i.e. skin vasodilation. In such instances, the use of a temperature sensor, e.g., a thermocouple, positioned on the sensor head to contact the skin may provide data useful in the analysis")).
Regarding claim 5, a Combination of embodiments taught within Chachisvilis teach a method and apparatus for measuring the diffusion properties and blood perfusion of a skin tissue (See Chachisvilis: Abs. (providing a, "method and a device for diagnostic of skin cancer")) comprising: … recording images or data from a temperature detecting device (See Chachisvilis: Para. 0140 (stating that, "both signal emitters and receivers are located at the distance from the skin surface providing means to perform measurements of photonic energy reflected from skin; furthermore in the reflectance configuration the use of photonic energy at different wavelengths is desired, thereby providing means for ratiometric determination of time-dependent changes in an effective skin color in response to ... temperature induced perturbation of skin surface. Skin color changes are one of the indices sensitive to changes in skin capillary density and blood flow") and Para. 0151 (clarifying that, "video and/or audio sensors may be employed ... to provide additional information regarding blood and/or disease status. For example, use of a video sensor, e.g., a small camera attachment, may ... enable the automatic recording of the lesion image in one or more wavelengths of light")) to observe the temperature and temperature gradient including as a function of time (See Chachisvilis: Para. 0147 (acknowledging that signals, "associated with temperature may serve as additional metrics regarding the physiological status of the measured region … [and] the use of a temperature sensor, e.g., a thermocouple, positioned on the sensor head to contact the skin may provide data") and Para. 0155 (providing that generally the, "electrical components may govern ... the activation of one or more sensors useful for the determination of blood flow at one or more time points")); activating a ring of light sources (See Chachisvilis: Para. 0143 (clarifying that arrangements of, "photonic signal emitters and receivers may include ... a plurality of receivers to a single emitter or the converse ... [and further that] varying numbers and arrangements of receivers and emitters may be employed in a pairwise or non-pairwise fashion or organization"); Fig. 6b, Ref. Chars. 602 and 603) with wavelengths range between 300-1300nm (See Chachisvilis: Claim 11 (providing for the, "device of claim 1, wherein the photonic excitation source emits light at wavelengths below 400 nm, between 400 nm and 450 nm, between 450 nm and 500 nm, between 500 nm and 550 nm, between 550 nm and 600 nm, between 600 nm and 650 nm, between 650 nm and 700 nm, or above 700 nm"); Para. 0122 (clarifying that wherein, "such energies are photonic in nature, e.g., signals at one or more visible wavelengths that are absorbed, in part, by chromophores contained within the hemoglobin of blood. In order to supply such photonic energies, a source such as a light emitting diode is typically employed. Such sources advantageously provide light centered about a single frequency, e.g., 590 nm±20 nm or 420 nm±20 nm, which may be selected for its sensitivity to one or more blood components and/or insensitivity to other biological structures or chemical compounds within the skin or to enable measurement at various depths in the tissue")), around a lesion (See Chachisvilis: Para. 0142 (providing that, "the photonic source(s) and photodetector( s) may be located at or in near proximity to a device surface that is intended to contact a skin region for measurement")), each light source controlled independently (See Chachisvilis: Para. 0143 (clarifying that the, "arrays may serve to provide a two dimensional map of a skin region blood flow ... [and that] emitters and receivers may be employed sequentially to provide insight into overall blood vessel arrangement, density and depth and enable simultaneous measurement-based comparison of a lesion area and a healthy surrounding tissue")); recording images created by each said light source (See Chachisvilis: Para. 0144 (providing that, "multi-element photodetectors such as those employed in electronic cameras, e.g., charge coupled devices (CCDs), may be employed as a component of a photonic energy sensor")) as it propagates by diffusion under the skin (See Chachisvilis: Para. 0143 (clarifying that the, "arrays may serve to provide a two dimensional map of a skin region blood flow ... [and that] emitters and receivers may be employed sequentially to provide insight into overall blood vessel arrangement, density and depth and enable simultaneous measurement-based comparison of a lesion area and a healthy surrounding tissue")); and analyzing the light propagation wavefront for detecting irregularities (See Chachisvilis: Para. 0171 (stating that, "one or more attributes of a signal obtained from a measured region during the course of these manipulations may not precisely match the pattern of the signal described here ... In such instances, these variations may be accounted for mathematically to enable direct comparison to other signals obtained elsewhere. Alternatively, these variations may in themselves prove of diagnostic value and therefore be employed in the analysis for determination of a disease state being present")), and therefore substantially what is taught by claim 5. However, this combination of embodiments taught within Chachisvilis fails to teach wherein … activating a thermoelectric ring having an orifice placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area. Nevertheless, another combination of embodiments disclosed within Chachisvilis teaches activating a thermoelectric (See Chachisvilis: Para. 0148 (providing that, "a component such as a Peltier thermoelectric cooler may be incorporated into the device")) ring having an orifice placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area (See Chachisvilis: Para. 0148 (providing that to, "chill the skin region, a component such as a Peltier thermoelectric cooler may be incorporated into the device") and Para. 0149 (clarifying that, "heating the measurement region can also provide additional information disease status in the region of interest")).

The multiple embodiments taught by Chachisvilis are considered to be analogous to the claimed invention because they are in the same field of skin cancer diagnostic imaging devices and methods. Furthermore, a combination of embodiments taught within Chachisvilis teaches a method and apparatus for measuring the diffusion properties and blood perfusion of a skin tissue comprising … recording images or data from a temperature detecting device to observe the temperature and temperature gradient including as a function of time; activating a ring of light sources with wavelengths range between 300-1300nm, around a lesion, each light source controlled independently; recording images created by each said light source as it propagates by diffusion under the skin; and analyzing the light propagation wavefront for detecting irregularities. While another combination of embodiments taught within Chachisvilis teaches a method and apparatus for measuring the diffusion properties and blood perfusion of a skin tissue comprising: activating a thermoelectric ring having an orifice placed upon a skin lesion to heat or cool the surrounding of a suspected tissue area. A person having ordinary skill in the art would have been motivated to combine these teachings of the multiple embodiments taught by Chachisvilis to provide for what is taught by claim 5 because it would help to address the need Chachisvilis provides in paragraph 0003 that, “[a]lthough useful as a general assessment of vascular health and vascular system function, non-invasive devices measuring tissue perfusion parameters have not been shown useful for determining or diagnosing skin disease or other pathological states in subjects.”
(See above discussion), and therefore substantially what is taught by claim 6. Furthermore, a combination of embodiments taught within Chachisvilis teaches wherein the temperature detecting device is a thermal camera (See Chachisvilis: Para. 0126 (providing that, "photonic energies responsive to blood components other than those in the visible wavelengths may also be employed. Such energies may include near infrared, mid-range infrared or ultraviolet") and Para. 0133 (stating that other, "forms of detectors are conceivable ... and the scope of the methods and devices disclosed herein are not constrained to any one type of photonic energy detector")).
	Regarding claim 7, a combination of embodiments taught within Chachisvilis teaches the method and apparatus of claim 5 (See above discussion), and therefore substantially what is taught by claim 7. Furthermore, a combination of embodiments taught within Chachisvilis teaches wherein the pictures are taken from different depths within the tissue (See Chachisvilis: Para. 0143 (clarifying that, "varying numbers and arrangements of receivers and emitters may be employed in a pairwise or non-pairwise fashion or organization. Such arrangements may serve to increase the sensitivity of the device and thereby enable a reduced power of photonic energy to be employed, which in turn may further restrict the measured region to the skin vasculature rather than deeper tissues ... These arrays may serve to provide a two dimensional map of a skin region blood flow. In such instances, various spatial combinations of emitters and receivers may be employed sequentially to provide insight into overall blood vessel arrangement, density and depth and enable simultaneous measurement-based comparison of a lesion area and a healthy surrounding tissue") and Para. 0181 (providing that it is, "a desired feature of the methods and devices disclosed herein to use different wavelengths of light to probe and enable characterization of vascularity at different depths in the tissue")).
	Regarding claim 8, a combination of embodiments taught within Chachisvilis teaches the method and apparatus of claim 5 (See above discussion), and therefore substantially what is taught by claim 8. Furthermore, a combination of embodiments taught within Chachisvilis teaches wherein said tissue includes: skin, nail, breast, testicle (See Chachisvilis: Abs. (providing, "a device for diagnostic of skin cancer")), and the measured properties are related to density (See Chachisvilis: Para. 0124 (explaining that, "different wavelengths may be selected to enable various depths of measurement, i.e., certain frequencies penetrating to deeper tissue regions than others, to enable a three dimensional interpretation of capillary perfusion and density")), absorbance (See Chachisvilis: Para. 0170 (clarifying that, "chromophores [are] present within the blood. These chromophores absorb, at least in part, the applied photonic energy. When the chromophores in blood, e.g., hemoglobin, are absent, i.e., removed by the blood pressure, more of the applied signal is therefore transmitted via scattering through the skin tissue. When there is more blood in the tissue, less of the signal is transmitted") and Para. 0115 (stating that, "[p]hotonic energies so delivered may scatter and be absorbed in region ... [and subsequently a] portion of these energies may ... [convey] these photonic signals to one or more photodetectors located elsewhere in the device")) and scattering (See Chachisvilis: Para. 0125 (providing that, "sensing at different wavelengths can be used to implement ratiometric detection to facilitate separation of contributions from light scattering by the tissue") and Para. 0170 (clarifying that, "chromophores [are] present within the blood. These chromophores absorb, at least in part, the applied photonic energy. When the chromophores in blood, e.g., hemoglobin, are absent, i.e., removed by the blood pressure, more of the applied signal is therefore transmitted via scattering through the skin tissue. When there is more blood in the tissue, less of the signal is transmitted")), blood content (See Chachisvilis: Para. 0121 (providing that following, "interaction with one or more body tissues, structures and/or chemical components, a portion of the non-absorbed energy may then be radiated back from the body region to be received by a receiver on the device. The resultant data may then be analyzed for signals associated with one or more components of blood, e.g., hemoglobin, or blood vessels, associated with capillary blood perfusion")) and heat generation of the tissue (See Chachisvilis: Para. 0147 (stating that signals, "associated with temperature may serve as additional metrics regarding the physiological status of the measured region. For example, it is well known that blood flow to the skin surface may be significantly lessened by cold temperatures due to vasoconstriction. Conversely, blood flow to the skin may be significantly enhanced in those scenarios where the body or regions of the body are attempting to shed heat, i.e. skin vasodilation. In such instances, the use of a temperature sensor, e.g., a thermocouple, positioned on the sensor head to contact the skin may provide data useful in the analysis")).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Khalil et al. (US 7,043,287 B1) providing in column 19, lines 23-31 that, “the aluminum disk contain[s] a through-hole that received the common tip of the fiber optic probe and holds the common tip 24 against the body part. The temperature of the aluminum disk 40 (and of the tissue adjacent the disk 40) was controlled by the thermoelectric element 42.”
Nakaji (US 2019/0053745A1) describing in paragraph 0047 a “DWS [diffusing wave spectroscopy] system … [which] detects the pulse wave signal by calculating correlation parameters of arterial blood diffusion.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793